Citation Nr: 0127601	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-05 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the left middle finger, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel





INTRODUCTION

The veteran had active service from May 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2000 and March 
2001 by the Department of Veterans Affairs (VA) Manila, the 
Republic of the Philippines, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's scar of the left middle finger is not 
painful or tender upon objective examination.

3.  The veteran has impairment which is comparable to 
favorable ankylosis of the left middle finger.

4.  The evidence does not reasonably show that the veteran 
has extremely unfavorable ankylosis of the left middle 
finger.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for residuals of an injury to the left middle finger are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5154, 5226, 7803 and 7804 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC) and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claim for entitlement to an increased rating for 
residuals of an injury of the left middle finger and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination from November 2000, 
treatment certification from the veteran's physician, and the 
veteran's statements.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for residuals of an injury 
to the left middle finger.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran was involved in an accident while in service, 
which resulted in the amputation of his left index finger and 
a scar on his left middle finger.  He was granted service 
connection for amputation of the left index finger, rated as 
20 percent disabling and residuals of an injury to the left 
middle finger, rated as noncompensable under Diagnostic Code 
7804, effective May 1949.

In December 1999, the veteran filed a claim requesting an 
increase in compensation for his left index finger and left 
middle finger.  The RO originally classified the veteran's 
claim for his left middle finger as a claim for service 
connection for paralysis of the left middle finger.  They 
denied service connection in August 2000.  The veteran filed 
a notice of disagreement in September 2000.

The veteran's private physician issued a certificate in 
September 2000 indicating that the veteran was being treated 
for contracture of the left middle finger secondary to scar 
tissue.  The physician indicated that the veteran was unable 
to lift and balance objects greater than 10 pounds on the 
left hand.

A fee basis VA examination was conducted in November 2000.  
The examiner indicated that the veteran received a laceration 
of the left middle finger in the accident that resulted in 
the amputation of the veteran's left index finger.  The 
laceration resulted in a scar that limited function of the 
veteran's left middle finger.  On examination, the examiner 
noted that the veteran's scar was linear without tenderness.  
There was no adherence and the texture was soft.  There was 
no elevation or depression and there was no underlying tissue 
loss or disfigurement.  There was limitation of function.  
The appearance of the left middle finger was normal.  Range 
of motion of the left middle finger was abnormal, with DIP 
flexion to 60 degrees, MP flexion to 30 degrees with weakness 
throughout the range of motion.  The veteran could not flex 
his left middle finger fully.  The examiner noted that the 
veteran's hand strength was abnormal on his left side as a 
result of being unable to flex his left middle finger.  The 
examiner also indicated that the veteran was able to take 
care of his daily activities with mild difficulty. 

In March 2001, the RO issued a rating decision 
recharacterizing the veteran's claim as a request for an 
increased rating for residuals of his injury to his left 
middle finger, rated as noncompensable.  The RO increased the 
veteran's disability rating to 10 percent effective December 
1999, under Diagnostic Code 5226.  The veteran subsequently 
perfected his appeal requesting a 20 percent rating for 
residuals of his injury to his left middle finger.




III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  38 U.S.C.A. 
§1155 .  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5226 provides for a 10 percent rating for 
ankylosis of the middle finger if it is either favorably or 
unfavorably ankylosed.  Extremely unfavorable ankylosis will 
be rated as amputation under Diagnostic Code 5154.  That 
diagnostic code provides that a 10 percent rating is 
warranted for amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto, and a 20 
percent rating is warranted with metacarpal resection (more 
than one-half the bone lost).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:
    (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation.
    (2) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.
    (3) With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.
    (4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Under Diagnostic Code 7804 a superficial scar that is tender 
and painful on objective demonstration is rated 10 percent 
disabling.  In addition, under Diagnostic Code 7803, a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.

Under certain circumstances, assigning two separate ratings 
for a scar would not result in pyramiding.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the United States United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran was entitled to combine his 10 percent disability 
rating for disfigurement with an additional 10 percent rating 
for tender and painful scars and a third 10 percent for 
facial muscle injury interfering with mastication where the 
symptomatology of the three problems were distinct and 
separate.  As applied to the present case, the Board must 
determine whether the veteran qualifies for one rating based 
on limitation of function, and another separate rating based 
on the scar having pain and tenderness or being poorly 
nourished with repeated ulceration.

IV.  Analysis

The VA examiner indicated that the veteran was experiencing a 
limitation of function of the left middle finger as a result 
of the injury sustained while in service.  In March 2001, the 
veteran received a disability rating of 10 percent for 
residuals of an injury to his left finger.  The RO rated the 
veteran under Diagnostic Code 5226.  This is the highest 
rating available to the veteran under this diagnostic code.  
The VA examination report indicates that although the veteran 
has some limited function as a result of the scar on his left 
finger he is still able to complete basic tasks.  There is no 
indication that he has ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion.  Therefore, 
the limitation of function does not result in extremely 
unfavorably ankylosis so as to justify a higher rating by 
analogy to an amputation under Diagnostic Code 5154.

The veteran's initial noncompensable disability rating was 
under Diagnostic Code 7804.  The veteran may not afforded a 
separate 10 percent rating, the maximum rating under that 
diagnostic code, because the veteran's scar was neither 
tender nor painful upon examination.  The veteran also does 
not meet the criteria for a 10 percent rating under 
Diagnostic Code 7803 because his scar is not poorly nourished 
with repeated ulceration.

Accordingly, the Board concludes that the veteran's service-
connected disability has resulted in no more than favorable 
ankylosis of the left middle finger and does not meet the 
criteria for a disability rating higher than 10 percent for 
residuals of an injury to the left middle finger.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a degree of industrial impairment, and there is 
no reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an increased rating for residuals of an injury 
to the left middle finger, currently rated as 10 percent 
disabling, is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

